Citation Nr: 0905091	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-03 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a combined rating in excess of 30 percent for 
a right knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 to September 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that noted the veteran had 
additional knee pathology and, effective November 7, 2003, 
increased the rating for his service connected right knee 
disability from 10 percent (assigned under Code 5314 for 
muscle injury) to a combined 30 percent (based on a 
formulation of 20 percent under Code 5257 for instability and 
10 percent under Codes 5010-5260 for arthritis with 
limitation of motion).  

The veteran has also established service connection for right 
peroneal nerve palsy (which is separately rated 10 percent, 
under Code 8521); the matter of the rating for such 
disability is not before the board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.  


REMAND

The June 2004 rating decision on appeal increased the rating 
for the veteran's service-connected right knee disability 
based essentially on May 2004 VA examination (when it was 
also noted that the veteran suffered an intercurrent injury 
in July 2003) findings, including ligament tears and 
arthritis resulting in instability and limitation of motion.  
The veteran disagreed with the increased ratings assigned.

The record shows that in July 2003 the veteran sustained an 
intercurrent on-the-job injury working for the railroad, and 
apparently was evaluated and considered for disability 
benefits based on such injury.  Notably, based on a medical 
opinion secured in July 2005, the statement of the case in 
this matter issued in December 2005 appears to be indicating 
that some of the pathology found on July 2005 examination is 
not related to the service connected disability, but is due 
solely to the intercurrent injury (which was unrelated to the 
service connected knee disability).  Significantly, there has 
been no rating decision that has determined that any current 
right knee pathology is not service-connected.

Based on the evidence of record, it is also clear that there 
are medical records of treatment and evaluation the veteran 
received for right knee disability outstanding, but necessary 
for a complete disability picture in this matter.  
Significantly, the veteran's representative has twice (in 
February 2005) submitted a claim for a temporary total 
disability rating based on the need for convalescence 
following surgery for right knee disability during the 
appellate period.  These claims have not been adjudicated by 
the RO, but are inextricably intertwined with the matter at 
hand.  (See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).)  
Records of treatment leading up to the August 2004 surgery, 
and those generated during convalescence would obviously have 
bearing on whether the disability warrants a separate 
"staged" increased rating for a distinct period of time 
under consideration.  

Additionally, during the pendency of this appeal, on January 
30, 2008, the Court issued a decision in the appeal of 
Vazquez-Flores v. Peake, 22 Vet. App. 37, that found that 
VCAA notice for an increased-compensation claim, under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, must include, at a 
minimum, notification that in order to substantiate such 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life.  Further, if the 
Codes under which the disability is rated contain criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The record does not reflect that the veteran has 
received all such notice.  Since the case is being remanded 
anyway, the RO will have the opportunity to correct the 
notice deficiency without substantial additional delay.  

Governing regulation provides that where evidence requested 
in connection with an original claim is not furnished within 
1 year after the date of request the claim will be considered 
abandoned [emphasis added].  38 C.F.R. § 3.158(a).   

In light of the foregoing, the case is REMANDED for the 
following:

1.  The RO must provide the veteran with 
the notice required in an increased 
compensation claim, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) (and summarized above) and 
afford him adequate time to respond.  

2.  The RO should ask the veteran to 
identify any and all providers of 
evaluation and/or treatment he has 
received for right knee disability since 
July 2003, and to provide releases for 
records of any private treatment or 
evaluation providers (to specifically 
include any evaluations conducted and/or 
determinations made regarding Workman's 
compensation or Railroad disability 
compensation relating to the on-the-job 
injury the veteran sustained in July 
2003), and records of treatment leading up 
to, and following the veteran's right knee 
surgery in August 2004.  In conjunction 
with this request the veteran should be 
reminded of the provisions of 38 C.F.R. 
§ 3.158(a).  The RO should secure copies 
of the complete records of treatment, 
evaluation, and/or disability 
determination from all sources the veteran 
identifies.  If any provider does not 
respond, the veteran should be so advised, 
and reminded that ultimately it is his 
responsibility to ensure that any private 
records are secured.  

3.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
surgeon to determine the nature, likely 
etiology, and severity of his current 
right knee disability.  The veteran's 
claims file (to include all records 
received pursuant to the request above) 
must be made available to, and reviewed 
by, the examiner in conjunction with the 
examination.  Based on file review and 
examination of the veteran, the examiner 
should:

(a) Identify all current right knee 
pathology (by medical diagnosis) and 
describe in detail the symptoms/functional 
impairment (motion 
limitations/instability, e.g.) associated 
with each diagnostic entity noted, 
including any additional limitations due 
to pain, or on use.

(b) Opine as to each and every diagnostic 
entity and/or symptom noted whether such 
is related to the veteran's service 
connected residuals of surgery in service 
or is completely unrelated to the service-
connected residuals of right knee surgery 
in service, but is entirely due to the 
intercurrent injury the veteran sustained 
in July 2003.  

The examiner must explain the rationale 
for all opinions given.  

4.  The RO should then:

(a) Adjudicate the veteran's claim of 
entitlement to a temporary total 
(convalescence under 38 C.F.R. § 4.30) 
rating following his surgery in August 
2004.  He should be advised of the 
determination (and of his appellate rights 
in the matter).  If he disagrees, the 
matter should be handled in accordance 
with established appellate practices.  

(b) Review the veteran's claim for a 
combined rating in excess of 30 percent 
for his service connected right knee 
disability in light of the development 
sought above (and the determination on the 
matter of entitlement to a temporary total 
rating under 38 C.F.R. § 4.30).  If the RO 
determines that any current right knee 
pathology (and associated impairment) may 
not be considered in rating the veteran's 
service-connected right knee disability, 
such determination must be formally 
expressed (in a rating decision).  If the 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case, and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

